Citation Nr: 0100526	
Decision Date: 01/09/01    Archive Date: 01/17/01	

DOCKET NO.  97-03 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of a laryngeal injury as the 
result of Department of Veterans Affairs treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran had active service from March 1964 to March 1966.  
An appeal has been taken from a September 1996 rating action 
by the Department of Veterans Affairs (VA) Regional Office 
Detroit, Michigan, which denied entitlement to benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of a laryngeal injury as a result of VA treatment.  
The case was initially before the Board of Veterans' Appeals 
(Board) in June 1999 when it was remanded for further 
development.  The case is again before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been found to be permanently and totally 
disabled for disability pension purposes as the result of 
several conditions, including residuals of squamous cell 
cancer of the larynx, but has not established service 
connection for any disability.

3.  Cancer of the larynx was discovered in April 1990.  The 
veteran received radiation treatment from the VA for that 
condition for several weeks.

4.  The medical evidence does not establish that the veteran 
sustained additional chronic disability as the result of VA 
treatment including radiation therapy for his cancer of the 
larynx beyond the necessary consequences of such treatment.


CONCLUSION OF LAW

VA disability compensation for additional disability as a 
result of medical treatment by the VA, including radiation 
therapy for laryngeal cancer is not warranted.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that, in connection with the veteran's 
claim, the regional office obtained all relevant medical 
records and also furnished the veteran VA examinations.  
Accordingly, the Board considers that all necessary notice 
has been furnished and that the VA duty to assist the veteran 
with regard to his claim has been fulfilled.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
____, (2000) (to be codified at 38 U.S.C.A. §§ 5103 and 
5103A).

I.  Background.

The veteran has been found to be permanently and totally 
disabled for disability pension purposes as a result of 
several conditions including residuals of squamous cell 
cancer of the larynx.  He has also been found entitled to the 
aid and attendance benefit.  He has not established service 
connection for any disability.

When the veteran was hospitalized by the VA during August and 
September 1984 he reported an intermittent hoarseness and the 
diagnoses included possible leukoplakia of the vocal cords.  
He was again hospitalized by the VA in October 1985 and vocal 
cord stripping was performed.  

When the veteran was examined by the VA in May 1990 his 
complaints included hoarseness.  It was noted that cancer of 
the larynx had been discovered in April 1990 and that he had 
been on radiation treatment for that condition for several 
weeks.

The veteran was afforded a VA general medical examination in 
May 1993; however, there were no detailed findings regarding 
the throat.

VA inpatient and outpatient treatment records dated from 1990 
to 1996 include the report of a laryngoscopy and biopsy 
conducted in April 1990.  A VA outpatient treatment record 
dated in June 1990 reflects that the veteran had received 
radiation treatment during May and June 1990.  During the 
veteran's hospitalization in June 1991 the diagnosis was 
history of cancer of the epiglottis.  A September 1992 report 
shows laryngoscopy with vocal cord stripping and multiple 
biopsies.  An esophogram in September 1992 was also normal.  
When the veteran was hospitalized from August to October 1995 
the final diagnoses included chondroradionecrosis of the 
larynx, status post carcinoma of the larynx and status post 
radiation therapy.  Reports by the United States Air Force at 
Wright-Patterson Air Force Base reflect that the veteran was 
receiving hyperbaric oxygen therapy for a radiation injury 
composed of chondroradionecrosis of the larynx and radiation 
esophagitis.

Pursuant to the Board remand, the regional office obtained 
more complete VA inpatient and outpatient treatment records 
reflecting the veteran's treatment for various conditions 
from 1985 to 1996.  When he was seen in June 1990 he had 
completed his radiation therapy for squamous cell carcinoma 
of the epiglottis and dysphasia of the vocal cords.  He had 
tolerated the treatments well and his only complaint was a 
sore throat that was alleviated with medication.  The veteran 
did develop a fever during treatment and a CT scan showed 
some swelling at the treatment site that was considered 
probably related to radiation.  The swelling subsided and the 
treatment continued.  He received a total of 6,600 rads 
between May 3 and June 26, 1990.  The veteran developed 
increased pigmentation, dry desquamation and erythema in the 
treatment area.  He was treated with an ointment for the 
radiation reaction.

The veteran was afforded a VA dental and oral examination in 
November 1999.  It was noted that he had a history of a total 
laryngectomy and bilateral neck dissection for squamous cell 
carcinoma of the larynx.  Postoperative radiation therapy and 
hyperbaric oxygen treatment had been given.  He had no 
current dental complaints other than he felt his teeth needed 
cleaning.  On physical examination there was no loss of 
limitation of movement of the jaw and no loss of function.  
Several teeth were missing and had been replaced by a 
satisfactory upper partial denture.  Two teeth had been 
replaced by a fixed bridge.  Another tooth was missing but 
replacement was not indicated due to space closure.  The 
veteran had moderate alveolar bone loss around the maxillary 
posterior teeth with slight alveolar bone loss around the 
remaining teeth and slight mobility of all of the teeth.  He 
had 3 to 4 millimeters of generalized pocketing and 5 
millimeters in the maxillary molar areas.  His oral hygiene 
was considered to be fair.  It was noted that he smoked about 
one-half pack of cigarettes per day.  He had a normal 
salivary gland flow.  There was no evidence of 
osteoradionecrosis, mucositis or xerostomia.  The diagnosis 
was chronic periodontitis with moderate alveolar bone loss.  
The examiner stated that the veteran had significant bone 
loss in 1988 and the progression of bone loss over 10 years 
had been normal considering the level of hygiene and his 
history of smoking.  In his opinion the laryngeal cancer 
treatment, including the radiation therapy did not aggravate 
the veteran's dental condition.

The veteran was afforded a VA physical examination in 
December 1999.  It was noted that he had had cancer of the 
larynx and had undergone radiation therapy in 1990.  The 
veteran stated that in 1990 he had noted an impaired sense of 
smell and sense of taste which had continued since that time.  

On neurologic examination the veteran was able to speak using 
closure of his laryngeal opening.  He was unable to smell the 
pungent aroma of coffee in either nostril.  The visual 
fields, pupillary reflexes and fundi were intact.  The 
extraocular movements were full.  The fifth cranial nerve was 
intact.  The seventh cranial nerve showed no facial weakness 
and there was retention of the sense of taste.  The eighth 
cranial nerve showed a mild hearing loss.  The 9th through 
the 12th cranial nerves were intact with the exception of the 
failure of laryngeal vocalization without pressure on the 
tube opening.  His gait and station were normal.  All muscle 
groups exhibited normal strength.  Tone and coordination were 
intact.  Reflexes were symmetric and both plantars were 
flexor.  Sensory examination was intact.  The diagnosis was 
postoperative carcinoma of the larynx with complete loss of 
smell and mild impairment of taste because of the loss of 
smell.

The veteran was afforded another VA physical examination in 
January 2000.  It was noted that he had a history of 
laryngeal cancer that was treated with radiation therapy.  He 
had subsequently been found to have chondroradionecrosis of 
the larynx and had undergone subsequent laryngectomy.  He had 
had increasing difficulties hearing, a decrease in his sense 
of smell and subsequently his sense of taste, and some 
difficulty swallowing.  The veteran stated that he was doing 
reasonably well except for the foregoing complaints.  He was 
gaining weight in spite of his difficulty swallowing.

On physical examination communication was unimpaired and the 
veteran spoke very well through his tracheal esophageal 
fistula.  He had buttons to place over the tracheal opening 
to facilitate speech.  Otologic evaluation showed somewhat 
opaque tympanic membranes that were in good position and 
mobile to pneumatic otoscopy.  The external canals and pinna 
were noted to be normal bilaterally.  The extraocular motion 
was intact.  Nasal examination showed the deflection of the 
nasal septum to the right side without polyps or purulence.

Oral examination showed the teeth to be in good repair.  The 
veteran wore a partial upper plate.  There were no oral 
mucosal abnormalities.  Hypopharangeal examination showed no 
evidence of a tumor and the neoglottis was clear of 
secretions.  He was noted to have a markedly hypo-gag reflex 
that was not felt to be clinically significant.  Palpation of 
the tongue base was essentially normal.  He had radiation 
changes to his neck on palpation but no palpable masses or 
nodes.  The examiner's impression was that the veteran was 
doing well at that point in time given his history.  The 
veteran continued to smoke about a half pack per day.  He was 
essentially free of cancer at the current time.  The examiner 
felt that the veteran had some decrease in his sense of 
smell.

II.  Analysis.

The record discloses that cancer of the veteran's larynx was 
discovered in April 1990 and he received radiation treatment 
by the VA for that condition for several weeks thereafter.  
The veteran has maintained that during his radiation therapy 
there was no protective covering over his larynx and vocal 
cords.  He has contended that he sustained bone deterioration 
under his gums from the radiation treatment by the VA in 1990 
and that he still has redness and swelling in his throat that 
causes constant problems.

38 C.F.R. § 1151 provided that where a veteran suffered an 
injury or aggravation of an injury resulting in additional 
disability by reason of VA hospital, medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  The applicable 
regulation provides that, in determining whether additional 
disability resulted from a disease or injury or an 
aggravation of any existing disease or injury suffered as a 
result of VA hospitalization, medical or surgical treatment, 
it will be necessary to show that additional disability is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  The regulation further provides that compensation 
is not payable for the necessary consequences of medical or 
surgical treatment or examination administered with the 
express or implied consent of the veteran, or in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
when intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c).

In this case, cancer of the veteran's larynx was discovered 
in April 1990 and he received radiation treatment by the VA 
for that condition for several weeks thereafter.  However, 
the VA outpatient treatment records reflect that the veteran 
tolerated the radiation treatment well and his only complaint 
as of June 1990 was a sore throat that was alleviated with 
medication.  When the veteran was afforded the VA dental and 
oral examination in November 1999 there was some bone loss 
around the teeth; however, the bone loss was ascribed to 
chronic periodontitis and the progression of bone loss over 
the years was considered normal.  The examiner expressed an 
opinion that the laryngeal cancer treatment, including the 
radiation therapy had not aggravated the veteran's dental 
condition.  When the veteran was examined by the VA in 
December 1999 there was a loss of smell and mild impairment 
of taste due to the loss of smell; however, those were 
apparently necessary consequences of the laryngeal surgery.  
When the veteran was examined by the VA in January 2000 there 
were no oral mucosal abnormalities and although he had 
radiation changes to his neck on palpation, there were no 
palpable masses or nodes.

In view of the aforementioned medical evaluations which 
conclusively show that the veteran has no additional 
disability beyond what would be the necessary consequences of 
his treatment, the Board concludes that the evidence is 
insufficient to establish that the veteran sustained 
additional disability as a result of VA medical treatment, 
including radiation therapy for his cancer of the larynx in 
1990.  Accordingly, it follows that he is not entitled to VA 
disability compensation for additional disability under the 
provisions of 38 U.S.C.A. § 1151.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.



ORDER

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a laryngeal injury as the 
result of VA treatment is not established.  The appeal is 
denied.



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals







